DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 4/18/22 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear track upon which two robotic arms are assembled and mechanical band must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-8, 11-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, line 3, it is unclear as to “which comprises proximity sensors” is referring to, and the claim as a whole is confusing in terms of ascertaining the scope. In claim 4, lines 2-3, it is unclear as to what is meant by “a rotating and rising base conformed by a lower structure.” In claim 8, lines 4-6, it is unclear as to what is meant by “of bolts, by hydrogen, by coal, by plasma types, or any other type” in relation to welding. It is unclear as to the scope of claim 8 because although the claim recites welding, it is unclear if the remaining words after welding are intended to be examples of welding and any other attachment process or those words were intended to be limitations for claim. In claim 11, line 5, is unclear as to the relationship between “precast floor, wall or ceiling panels, precast stairs, precast wall panels with window, precast wall panels with or without at least one window or door” and the remainder of the claim 2. In addition, claims 6, 8, and 11 should be amended, or deleted and rewritten as new dependent claims adhering to the guidelines of the MPEP.  In claim 17, line 2, it is unclear if the intent of word “preferably” is meant to interpreted as required or optional when referring to the robotic arms, and claim 17 should be amended to avoid use of the preferably in referring to claims limitations. In claim 17, line 3, it is unclear as to the relationship between “a sliding platform” and the remainder of the claim.  In claim 18, lines 3-4, it is unclear as to whether it is required or optional for the platform to comprise “a system of rollers which can rotate around themselves according to programming” because preferably immediately precedes “comprising.” 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation structural profiles, and the claim also recites “(hollow or solid, square, rectangular, polygonal or round tubes, crossbeams, "C" channels, "U" channels, "Z" channels, PTR, IPR, HSS profiles, made from metal, plastic, wood, carbon fiber, aluminum, etc.)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 contains the trademark/trade names Durock and Alucobond.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe panels and, accordingly, the identification/description is indefinite.
Claim 7 recites the limitation "the bonding agent" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "sealing dispensing tool" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the device for making permanent attachments" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation welding, and the claim also recites by MIG, MIG- MAG, TIG, AC-TIG, MMA, MIG-MAG bi-pulse, FCAW, by gas, by arc, laser, friction, ultrasound, fusion weld, electrode, by resistance, dipped, flux-cored arc, stud-welding, spot. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 8,185,240 B2).
Regarding claim 1, Williams discloses an automated and robotized construction system comprising at least one programmable robotic arm (100; Fig. 1); at least one tool (200; Fig. 1) attachable to the programmable robotic arm (100); a plurality of construction materials (i.e. wooden boards; pg. 9, lines 10-13) arranged in a predetermined position (i.e. stored on the same shelf within rack 400) so that the programmable robotic arm (pg. 9, lines 13-16) identifies their arrangement and can pick them up; wherein the construction materials are selected from at least interconnecting crossbeams for a wall which can be gripped by the at least one tool (200) and transported (pg. 9, lines 22-27) and installed by the robotic arm (100; Fig. 1); and the at least one tool (200) is a gripping and loading tool (pg. 6, lines 21-29).
Regarding claim 5, Williams discloses wherein said at least one tool (200) is interchangeable (i.e. the tool is a combination gripper/nailer and based upon the required function the tool appropriate tool of the gripper/nailer maybe moved into place) by the robotic arm (100) itself according to the programming thereof, so that the programmable robotic arm (100) is able to interchange and select the tool by itself according to the needs of the constructive design.
Regarding claim 10, Williams discloses wherein the at least one tool (200) is fixed (see Fig. 1) to the robotic arm (100).
Regarding claim 15, Williams discloses preferably comprising two robotic arms (col. 6, lines 15-20) each having six degrees of freedom.
Regarding claim 16, Williams discloses wherein the system is installed on a movable platform (i.e. truck bed (802); col. 8, line 65 – col. 9, lines 1-7) Fig. 16) that allows it to be moved anywhere.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 8,185,240 B2) in view of Park et al. (US 2015/0206607 A1).
Williams discloses all of the claimed subject matter except for the at least one robotic arm is slidably assembled upon the linear track, providing an additional motion axis.
Park discloses an articulated manipulator (100; Fig. 3) attached to a movable block or unit (300) and the movable block or unit (300) is slidaly assembled upon a pair of guide rails (210) because the movable block travels longitudinally along the rails. The pair of guide rails form a linear track.  See pg. 3, [0074] for further clarification.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to slidably assemble the robotic arm of Williams upon a linear track, in light of the teachings of Park, in order to allow the robotic arm to move longitudinally on a track.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 8,185,240 B2) in view of Araki et al. (WO 2018/131237 A1).
Williams discloses all of the claimed subject matter except for a proximity sensor system arranged in said at least one robotic arm.
Araki discloses a robot arm (1) with a proximity sensor system (2) arranged in the robotic arm (1). See abstract and figure 1 for further clarification.
Therefore, it would have been obvious to one having ordinary skill in the art at the invention was made to provide the robotic arm of Williams with a position sensor system, in light of the teachings of Araki, in order to allow for movement of the robot without colliding into the operator.
Allowable Subject Matter
Claims 2-4, 6-8, 11-13, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




June 12, 2022